Herlihy, J. (concurring).
While I am not in complete agreement with the majority statement, I concur in the following memorandum:
*346So far as policemen and firemen are concerned, the line of demarcation between the issue of safety and manpower and its deployment is razor thin. If it is the former, it is a mandatory subject of negotiation, if the latter, it is essentially one of management prerogatives as to how to best serve public safety needs and it is not a mandatory subject of negotiation. Inasmuch as PERB is stating the demand here is not a mandatory subject of negotiation, I would agree. It leaves open, if I correctly understand its decision, the subject of voluntary negotiation by way of agreement or contract.
It is readily understandable why PERB has encountered such difficulty in arriving at its ultimate conclusion because, as noted above, the distinction is almost one of semantics. In fact, it seems to me that its decision said it all when it stated: "Accordingly, while we conclude that a demand in general terms for firefighters’ safety is a mandatory subject of negotiation, we determine that the specific demand for a 'minimum number of men that must be on duty at all times per piece of fire fighting equipment’ is not [negotiable].”
With these distinctions in mind, I feel that there is a reasonable basis for its decision and would confirm.
Kane, J. P., Larkin and Mikoll, JJ., concur with Main, J.; Herlihy, J., concurs in a separate opinion.
Determination confirmed, and petition dismissed, without costs.